 250DECISIONSOF NATIONALLABOR RELATIONS BOARDReinforcedRod Setters,Local 405,InternationalAssociation of Iron Workers,AFL-CIOandGlas-gow, Inc.;ContractorsAssociation of EasternPennsylvania;andThe NyleveCompany andLaborersDistrict Council of the Metropolitan AreaofPhiladelphia and Vicinity,InternationalHodCarriers Building and Common Laborers of Ameri-ca. Case 4-CD-321February 26, 1974DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Contractors Association ofEasternPennsylvania,'Glasgow, Inc.,2 and TheNyleve Company,3 alleging that Reinforced RodSetters, Local 405, International Association of IronWorkers,4 had violated Section 8(b)(4)(D) of theNationalLabor Relations Act, as amended. Ahearing was duly held before Hearing Officer JeffreyC. Falkin on August 16 and on October 2 and 5,1973.TheAssociation,Glasgow,Nyleve, IronWorkers, and Laborers District Council of theMetropolitanArea of Philadelphia and Vicinity,InternationalHod Carriers Building and CommonLaborers of America,5 appeared at the hearing andwere afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to adduceevidencebearing on the issues. Thereafter, theAssociation, Glasgow, and Nyleve filed a joint briefand Iron Workers filed a separate brief, both ofwhich have been duly considered.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESSOF GLASGOWThe parties stipulated that Glasgow is engaged inthe construction of a new highway and ancillarybridges along Highway Route 202 in Bridgeport,Pennsylvania, and that Glasgow annually purchasesHereinafterreferred to as the Association2Hereinafterreferred to as Glasgow3Hereinafterreferred to as Nyleve4Hereinafter referred to as theIron Workersand receives construction materials valued in excessof $50,000 from sources outside of Pennsylvania.We find that Glasgow is engaged in commercewithin themeaningof Section 2(6) and (7) of the Actand that it will effectuate the purposes of the Act toassert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that IronWorkers and Laborers are labor organizations withinthe meaning of Section 2(5) of the Act.Ill.THE DISPUTEA.Background FactsGlasgow is the general contractor, pursuant to a $6millioncontract let by the Commonwealth ofPennsylvania, in the construction of a highway andbridges on Route 202 at Bridgeport, Pennsylvania.Glasgow retained the highway construction work foritself,but subcontracted the construction of thebridges to Nyleve, which specializes in that type ofwork. Nyleve in turn subcontracted work to G & HSteel, Inc.,6 which hired the employees representedby Iron Workers. The ironworkers were given thesteelwork on the bridges, and Glasgow assignedcertain steel-reinforcing work on the approach slabsto its employees represented by Laborers.On June 14, 1973, when Glasgow began work onthebridge approach slabs using laborers, certainemployees represented by Iron Workers informedrepresentativesof the Laborers and Glasgow'spaving superintendent, Payne, that the laborers weredoing work belonging to the ironworkers. Payneinitially told the laborers to continue working, butlater, trying to avoid any further difficulty or delayon the job, contacted Mr. Dana of G & H andrequested some ironworkers to install and tie thereinforcing rods on the approach slabs. Before thisrequest could be acted upon, however, Payne wasapproached by Joseph Platania, the business agent ofIronWorkers, who told Payne to deal directly withthatUnion and not through Dana. When Plataniathreatened to shut down the job, Payne directed thelaborers to stop working on the approach slabs andto work in other areas. On June 20, Platania directedthe ironworkers to walk off the job because as hesaid, "We have a problem that hasn't been resolvedyet,withGlasgow." Following the issuance of aninjunction,7 the ironworkers resumed working for G& H and the laborers returned to the work they had5Hereinafter referred to as the Laborers6Hereinafter referred to as G & H7The specifics of the injunction were not disclosed upon the recordOnly passing reference to such injunction was made by counsel during the209 NLRB No. 48 LOCAL405. IRON WORKERSbeen doing for Glasgow before the work stoppage.The particular approach slab work in this disputeeventually was completed by the laborers employedby Glasgow.B.Work in DisputeThe work in dispute involves the assignment ofwork tasks in the placing and binding together ofsteel rods used to reinforce the concrete portion ofbridge approach slabs.C.Applicability of the StatuteIn a proceeding under Section 10(k) of the Act, theBoard must first be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated.Based upon the evidence, we conclude that there isreasonable cause to believe that a violation ofSection 8(b)(4)(D) of the Act has occurred and thatthe dispute is properly before us for determinationpursuant to Section 10(k) of the Act. We further findno evidence that the Association, of which Glasgowand Nyleve are members, is a party to the proceduresfor settlement of jurisdictional disputes of theNational Joint Board or any other voluntary methodof settlement. Therefore, we find this matter to bewithin the Board's jurisdiction to hear and deter-mine.D.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work aftergiving due consideration to various relevant factors.The following factors are relevant in support of thecontentions of the parties herein:1.Collective-bargaining agreementOn May 1, 1971, Laborers entered into a collective-bargaining agreement with the Association which byuncontradicted testimony remains currently in effect.Glasgow, as a member of the Association, is a partyto the agreement with Laborers. This agreement setsforth classifications which cover the work of "carry-ing and handling steel and steel mesh" and workrelated to "relief joints and approach slabs." Labor-ers business manager, Benjamin T. Irvin, testified,without contradiction, that the work in dispute wasgoverned and controlled by these job classifications.Iron Workers has no collective-bargaining agreementwith Glasgow. Although there is a current agreementbetween Iron Workers and G & H, it is not suggestedby the testimony nor argued in Iron Workers brief251that said agreement has any applicability here.Consequently, we find that the agreement betweenGlasgow and Laborers favors the assignment toemployees represented by Laborers.2.Companyassignmentof the workIt is undisputed that Glasgow initially assigned thework to its employees who are represented byLaborers. IronWorkers, however, contends thatGlasgow's request for ironworkers to do the job, afteran Iron Workers representative had made a claim forthework being done by laborers, constituted areassignment to the ironworkers. Payne testified thathe and General Superintendent Minckler decided toreplace the laborers with ironworkers to avoidtrouble and delays. However, no such assignmentwas actually made. On these facts, we find thatGlasgow's preference in assignment favors the awardof the disputed work to its employees who arerepresented by Laborers.I3.Company and area practiceThe record reveals that Glasgow has for a period ofat least 20 years assigned the type of approach slabwork now in dispute exclusively to employeesrepresented by Laborers. Therefore, we find Glas-gow's consistent practice to be in favor of an awardto those employees.Clyde Measey, an administrator with the James D.Morrisey Co., which he asserted to be the largestheavy and highway construction firm in the area ofthedisputedwork herein, stated that it is hiscompany's custom to assign the type of approachslab work in question to employees represented byLaborers. Charlotte Vollmer, the manager and anofficer of the L & R Construction Co., which doesreinforcing steelwork in the area, and Benny Pino,thebusinessmanager of the Iron Workers, bothstated that they have known only ironworkers to dothis kind of work. Iron Workers contends that it iscommon practice to include the approach slabs aspart of the bridge work contracts, that Iron Workersrepresents employees performing the bridge work,and that, consequently, area practice supports anaward to ironworkers.However, IronWorkerswitness Pino testified that bridge contracts some-times include and sometimes exclude approach slabs.On this testimony, we find that area practice isinconclusive and thus not a determinative factor inawarding the disputed work.hearing and by the Hewing Officer in his report. 252DECISIONSOF NATIONALLABOR RELATIONS BOARD4.SkillsThere is no showing that the work in disputerequires a degree of skills not possessed by laborers.That the ironworkers had the requisite skills toperform the job was not questioned. Consequently,this factor does not favor the employees representedby either Union and is found to be inconclusive.5.Economy and efficiencyPayne testified that three or four laborers couldcomplete a 24-foot approach slab area in approxi-mately 8 hours. Pino stated, without contradiction,that the same amount of work could be done by twoironworkers in 3 to 4 hours, or by one ironworker in8hours.However, according to uncontradictedtestimony, Glasgow assigns laborers to perform thedisputed work during time when they would other-wise be idle during their workday. Consequently, wefind that whatever advantage there may be to the useof ironworkers because they can do the disputedwork in less time with fewer men is offset by the factthat Glasgow derives more efficient and economicaluse from its assignment to its employees who arelaborers because (1) it can utilize them to do thedisputed work as "fill-in work" during the time theycannot perform their usual duties due to breakdownsand the like, and (2) use of laborers eliminates theneed for hiring extra men for a limited job andperiod of time, as would be the case if the assignmentwere made to ironworkers.ConclusionBased upon the entire record and after fullconsideration of all relevant factors, we concludethat employees represented by Laborers are entitledtoperform the work in dispute. In reaching thisconclusion, we have placed weight upon the collec-tive-bargaining agreement between Glasgow and theLaborers,Glasgow's assignment, the establishedpracticeofGlasgow in assigning the disputedIapproach slab work to its employees represented byLaborers, and the efficiency and economy availabletoGlasgow by employing laborers on the disputedwork during their otherwise unproductive hours.Accordingly, we shall award the work in dispute toemployees of Glasgow who are represented byLaborers, but not to that labor organization or itsmembers.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and on the basis of theforegoing findings and the entire record, the Nation-alLabor Relations Board hereby makes the follow-ing Determination of Dispute:1.Employees of Glasgow represented by Labor-ersDistrictCouncil of the Metropolitan Area ofPhiladelphia and Vicinity, International Hod Carri-ers Building and Common Laborers of America, areentitled to perform the work of constructing concretebridge approach slabs at the Glasgow, Inc., project inBridgeport, Pennsylvania.2.Reinforced Rod Setters, Local 405, Interna-tional Association of Iron Workers, AFL-CIO, is notentitled by means proscribed by Section 8(b)(4)(D)of the Act to force or require Glasgow, Inc., to assigntheapproach slab work as described above toemployees represented by it.3.Within 10 days from the date of this DecisionandDetermination of Dispute, Reinforced RodSetters, Local 405, International Association of IronWorkers,AFL-CIO, shall notify the RegionalDirector for Region 4, in writing, whether or not itwill refrain from forcing or requiring Glasgow, Inc.,by means proscribed by Section 8(b)(4)(D) of theAct, to assign the work in dispute to employeesrepresented by it, rather than to employees employedby Glasgow, Inc., who are represented by LaborersDistrict Council of the Metropolitan Area of Phila-delphia and Vicinity, International Hod CarriersBuilding and Common Laborers of America.